Case 1:20-cv-21707-JEM Document 137 Entered on FLSD Docket 08/05/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                        CASE NO: 20-21707-CV-MARTINEZ/BECERRA

  RAYMOND JAMES FINANCIAL, INC.,

                 Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; AND
  ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.


                    JOINT MOTION FOR LEAVE TO FILE UNDER SEAL

         Raymond James Financial, Inc. (“Raymond James”), Federal Insurance Company,
  Travelers Casualty and Surety Company of America, Beazley Insurance Company, Inc., Great
  American Insurance Company, and St. Paul Mercury Insurance Company, in accordance with the
  Court’s Orders [Dkt. 131 and 132] and S.D. Fla. L.R. 5.4(b), submit this Joint Motion for Leave
  to File Under Seal.
         1.      On August 26, 2020, the Court entered a Stipulated Protective Order setting forth
  that, “All documents of any nature that have been designated as a ‘Confidential Document’ and
  that are filed with the Court, and any briefs or other papers that disclose information that has been
  designated a ‘Confidential Document’ shall be filed with the Court under seal and remain under
  seal until such time as the Court orders otherwise.” [Dkt. 58, p. 8, ¶ 7].
         2.      On July 30, 2021, and in accordance with the Court’s Stipulated Protective Order,
  Defendants filed the following motions under seal: (1) Defendants’ Motion to Exclude Plaintiff’s
  Experts [Dkt. 121]; Joint Statement of Undisputed Facts [Dkt. 128]1; Defendants’ Motion for
  Summary Judgment [Dkt. 129]; and Defendants’ Statement of Material Facts [Dkt. 130]


  1
   Concurrently with this Motion, the Parties are refiling the Joint Statement of Undisputed Facts
  [Dkt. 128] with the referenced bank account numbers redacted.
                                                    1
Case 1:20-cv-21707-JEM Document 137 Entered on FLSD Docket 08/05/2021 Page 2 of 5




  (collectively the “Sealed Filings”).
          3.       The Sealed Filings include numerous citations to, quotes from, screen shots of, and
  account numbers/information from documents that Raymond James produced as part of this
  litigation that are marked as “Confidential Documents.” More specifically, numerous referenced
  exhibits are marked “Confidential.” [Dkt. 121-1, 121-2, 130-3, 130-8, 130-9, 130-16]. Additional
  exhibits are expert reports that specifically quote and attach “Confidential Documents” or include
  financial calculations using the account statements marked as “Confidential.” [Dkt. 121-3, 121-4,
  121-5, 130-2, 130-4, 130-5, 130-14].        Finally, the motions and exhibits include deposition
  testimony from numerous fact witnesses and experts about the “Confidential Documents” marked
  as exhibits during their respective depositions. [Dkt. 121-6, 121-7, 121-8, 121-9, 130-6, 130-7,
  130-10, 130-13, 130-14, 130-17].
          4.       Raymond James proposes that the Sealed Filings remain sealed for the remainder
  of this litigation.
          WHEREFORE, the Parties request that the Court enter an Order permitting Defendants to
  file their Motion to Exclude Plaintiff’s Experts under seal [previously filed at Dkt. 121], determine
  that Defendants’ Motion for Summary Judgment [Dkt. 129] and Defendants’ Statement of Material
  Facts [Dkt. 130] will remain under seal, determine that the Parties’ oppositions and replies to the
  above motions may be filed under seal, and any such further relief that the Court deems
  appropriate.


  Date: August 5, 2021                                  Respectfully submitted,

       /s/ Jason S. Mazer                               /s/ Ryan J. Weeks
       Jason S. Mazer, Esq.                             E.A. “Seth” Mills, Jr., Esq.
       Florida Bar No. 0149871                          Florida Bar No. 339652
       Joshua R. Alhalel, Esq.                          Ryan J. Weeks, Esq.
       Florida Bar No. 0016320                          Florida Bar No. 57897
       CIMO MAZER MARK PLLC                             MILLS PASKERT DIVERS
       100 Southeast Second Street, Suite 3650          100 N. Tampa Street, Suite 3700
       Miami, Florida 33131                             Telephone: (813) 229-3500
       Telephone: (305) 374-6481                        Facsimile: (813) 229-3502
       Fax: (305) 374-6488                              smills@mpdlegal.com
       jmazer@cmmlawgroup.com                           rweeks@mpdlegal.com
       jalhalel@cmmlawgroup.com                         csoltis@mpdlegal.com

       Counsel for Plaintiff                            Counsel for Travelers Casualty and Surety

                                                    2
Case 1:20-cv-21707-JEM Document 137 Entered on FLSD Docket 08/05/2021 Page 3 of 5




                                                   Company of America & St. Paul Mercury
                                                   Insurance Company

      /s/ James M. Kaplan                          /s/ Kristina L. Marsh
      James M. Kaplan, Esq.                        Kristina L. Marsh, Esq.
      Florida Bar No. 921040                       Florida Bar No. 0311080
      KAPLAN ZEENA LLP                             GORDON REES SCULLY
      2 South Biscayne Boulevard, Suite 3050       MANSUKHANI
      Miami, Florida 33131                         601 S. Harbor Island Blvd., Suite 109
      Telephone: (305) 530-0800                    Tampa, FL 33602
      Facsimile: (305) 530-0801                    Telephone (Main): 813-444-9700
      James.kaplan@kaplanzeena.com                 Telephone (Direct) 813-523-4937
      Elizabeth.salom@kaplanzeena.com              Facsimile: 813-377-3505
      service@kaplanzeena.com                      kmarsh@grsm.com

      and                                          and

      Michael Keeley, Esq.                         Scott L. Schmookler, Esq.
      Admitted Pro Hac Vice                        Admitted Pro Hac Vice
      John R. Riddle, Esq.                         Sarah Riedl Clark, Esq.
      Admitted Pro Hac Vice                        Admitted Pro Hac Vice
      Clark Hill Strasburger                       GORDON REES SCULLY
      901 Main Street, Suite 6000                  MANSUKHANI
      Dallas, Texas 75202-3794                     One North Franklin, Suite 800
      Telelphone: (214) 651-4718                   Chicago, IL 60606
      Facsimile: (214) 659-4121                    Telephone: 312-980-6779
      mkeeley@clarkhill.com                        sschmookler@grsm.com
      jriddle@clarkhill.com                        srclark@grsm.com
      Counsel for Beazley Insurance Company,
      Inc.                                         Counsel for Federal Insurance Company


      /s/ Dustin C. Blumenthal
      Dustin C. Blumenthal
      Florida Bar No. 0149871
      Goldberg Segalla
      222 Lakeview Avenue, Suite 800
      West Palm Beach, FL 33401
      Telephone: (561) 618-4485
      Facsimile: (561) 618-4549
      dblumenthal@goldbergsegalla.com
      lparker@goldbergsegalla.com

      and

      Stephen N. Dratch, Esq.

                                               3
Case 1:20-cv-21707-JEM Document 137 Entered on FLSD Docket 08/05/2021 Page 4 of 5




      Admitted Pro Hac Vice
      Franzblau Dratch, P.C.
      354 Eisenhower Parkway
      Livingston, New Jersey 07039
      Telephone: (973) 992-3700

      Counsel for Great American Insurance
      Company

                                  CERTIFICATE OF SERVICE

                  I hereby certify that on August 5, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties in the manner specified, either
  via transmissions of Notices of Electronic Filing generated by CM/ECF or in some authorized
  manner for those counsel or parties who are not authorized to receive electronically Notices of
  Electronic Filing.

   Jason S. Mazer, Esq.                               Kristina L. Marsh, Esq.
   Joshua R. Alhalel, Esq.                            Gordon Rees Scully Mansukhani
   Cimo Mazer Mark PLLC                               601 S. Harbour Island Blvd., Suite 109
   100 S.E. Second Street, Suite 3650                 Tampa, FL 33602
   Miami, FL 33131                                    Email:
   Email:                                             kmarsh@grsm.com
   jmazer@cmmlawgroup.com                             Co-Counsel for Federal Insurance Company
   jalhalel@cmmlawgroup.com
   kshaw@cmmlawgroup.com
   Counsel for Raymond James Financial, Inc.

   Sarah Riedl Clark, Esq.                            Dustin C. Blumenthal, Esq.
   Scott L. Schmookler, Esq.                          Goldberg Segalla LLP
   Angela Lewosz, Esq.                                222 Lakeview Avenue, Suite 800
   Gordon Rees Scully Mansukhani, LLP                 West Palm Beach, FL 33401
   One North Franklin, Suite 800                      Email:
   Chicago, IL 60606                                  dblumenthal@goldbergsegalla.com
   Email:                                             ppowers@goldbergsegalla.com
   srclark@grsm.com                                   pborges@goldbergsegalla.com
   sschmookler@grsm.com                               Co-Counsel for Great American Insurance Co.
   alewosz@grsm.com
   Co-Counsel for Federal Insurance Company
   (Admitted Pro Hac Vice)

   Stephen N. Dratch, Esq.                            James M. Kaplan, Esq.
   Franzblau Dratch, P.C.                             Kaplan Zeena LLP
   354 Eisenhower Parkway                             2 S. Biscayne Blvd., Suite 3050
   Livingston, NJ 07039                               Miami, FL 33131

                                                  4
Case 1:20-cv-21707-JEM Document 137 Entered on FLSD Docket 08/05/2021 Page 5 of 5




   Email:                                  Email:
   sdratch@njcounsel.com                   james.kaplan@kaplanzeena.com
   Co-Counsel for Great American Insurance elizabeth.salom@kaplanzeena.com
   Co.                                     service@kaplanzeena.com
   (Admitted Pro Hac Vice)                 Co-Counsel for Beazley Insurance Company,
                                           Inc.

   Charles Adam Brinkley, Esq.
   John R. Riddle, Esq.
   Michael Keeley, Esq.
   Clark Hill Strasburger
   901 Main Street, Suite 6000
   Dallas, TX 75202
   Email:
   abrinkley@clarkhill.com
   jriddle@clarkhill.com
   mkeeley@clarkhill.com
   Co-Counsel for Beazley Insurance Company,
   Inc.
   (Admitted Pro Hac Vice)

                                                            /s/ Ryan J. Weeks
                                                     Attorney




                                               5
